Citation Nr: 1102300	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-05 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for cardiovascular renal 
disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a left total hip 
arthroplasty (claimed as a hip replacement).

6.  Entitlement to service connection for arthritis, left hip.

7.  Entitlement to service connection for nephritis.

8.  Entitlement to service connection for a history of recurrent 
kidney stones (claimed as calculi of the kidney, bladder and 
gallbladder).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Louisville, 
Kentucky. 

The Veteran and his spouse testified in support of these claims 
during a hearing held at the RO in September 2010, before the 
undersigned Veterans Law Judge.

The Board discusses the claims of entitlement to service 
connection for bilateral hearing loss, a left total hip 
arthroplasty (claimed as a hip replacement), and arthritis, left 
hip, in the Remand section of this decision, below, and REMANDS 
those claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  On September 15, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
Veteran that he wished to withdraw his appeal on the claims of 
entitlement to service connection for cardiovascular renal 
disease and hypertension.

2.  The Veteran does not currently have nephritis. 

3.  Kidney stones are not related to the Veteran's active 
service.

4.  The Veteran has current tinnitus that began during active 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the claim of 
entitlement to service connection for cardiovascular renal 
disease are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal on the claim of 
entitlement to service connection for hypertension are met.  38 
U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  Nephritis was not incurred in or aggravated by active service 
and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

4.  Recurrent kidney stones (claimed as calculi of the kidney, 
bladder and gallbladder) were not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112(a), 1113; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

5.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cardiovascular Renal Disease & Hypertension

Under 38 U.S.C.A. § 7105 (2010), the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative at a 
hearing before the Board.  38 C.F.R. § 20.204 (2010).

On September 15, 2010 during his hearing and prior to the 
promulgation of a decision in this case, the Board received 
notification from the Veteran requesting withdrawal of his appeal 
on the claims of entitlement to service connection for 
cardiovascular renal disease and hypertension.  Therefore, with 
regard to such claims, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal on such claims 
and they must be dismissed.

II.  Tinnitus, Nephritis & Kidney Stones

A.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

1.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The RO provided the Veteran VCAA notice on his claims by letters 
dated December 2007, February 2008 and March 2008.  These letters 
reflect compliance with pertinent regulatory provisions and case 
law, noted above.  In the letters, the RO acknowledged the 
Veteran's claims, notified him of the evidence needed to 
substantiate those claims, identified the type of evidence that 
would best do so, notified him of VA's duty to assist and 
indicated that it was developing his claims pursuant to that 
duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, it identified 
the evidence it had received in support of the Veteran's claims 
and the evidence it was responsible for securing.  The RO noted 
that it would make reasonable efforts to assist the Veteran in 
obtaining all other outstanding evidence provided he identified 
the source(s) thereof.  The RO also noted that, ultimately, it 
was the Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004).  In this case, some of the notice the RO 
provided was untimely.  However, the RO cured this timing defect 
in September 2009, when it readjudicated the Veteran's claims in 
a supplemental statement of the case.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).



2.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary 
to substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b), (c) (2010).

In this case, the RO made reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
tried, albeit unsuccessfully in some cases, to secure and 
associate with the claims file most evidence the Veteran 
identified as being pertinent to his claim, including service 
treatment records and post-service treatment records dated since 
the 1980s.  The Veteran also identified June 1972 records of an 
appendectomy as being pertinent to his claim for service 
connection for recurrent kidney stones.  He indicated, however, 
that he had tried to get these records and then learned that they 
are unavailable.

The RO did not afford the Veteran VA examinations in support of 
the claims being decided; however, such action is not mandated.  
Under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes 
providing a claimant a medical examination or obtaining a medical 
opinion when an examination or opinion is necessary to make a 
decision on a claim and the claims file contains competent 
evidence that the claimant has a current disability and indicates 
that the disability may be associated with the claimant's 
service.  The types of evidence that indicate that a current 
disability may be associated with military service include, but 
are not limited to, medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between current disability and service must be 
sufficient and, the Board must consider lay evidence, but give it 
whatever weight it deems it is entitled to.  Waters v. Shinseki, 
601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's 
conclusory statements regarding causation were not sufficient to 
necessitate a VA examination in the absence of medical evidence, 
and that medical examinations are not to be routinely and 
automatically provided to all veterans in disability cases 
involving nexus issues).  The threshold for finding a link 
between a current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. at 83.  

In this case, as explained in greater detail below, there is no 
evidence of record, medical or lay, that the Veteran currently 
has nephritis or its symptoms or that current kidney stones may 
be related to service.  According to the Veteran, he first had 
stones, albeit of the appendix, in 1972, following his discharge 
from service, which he believes developed secondary to the 
purified water he drank in service.  He is not sure why he thinks 
that the water he drank would cause kidney stones, but given its 
chemical taste and the fact that purification necessitated using 
water that had been contaminated by Agent Orange, he believes the 
two are related.  These statements are speculative, generalized 
and unsupported.  Moreover, the Veteran does not report that he 
began to experience pain associated with the kidney stones during 
service, or at any time prior to June 1972.   There is no 
evidence of a continuity of symptomatology beginning in service 
and the evidence is insufficient to trigger VA's duty to provide 
an examination.  

In view of the Board's favorable decision with regard to the 
tinnitus claim, further assistance is unnecessary to aid the 
veteran in substantiating that claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  

B.  Analysis

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent and 
credible evidence of (1) a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Id. at 498 (holding that, on the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent).  Once evidence is determined to be competent, its 
credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency, a legal concept 
focusing on whether testimony may be heard and considered, and 
credibility, a factual determination focusing on the probative 
value of the evidence).   

Service connection may be presumed for certain chronic diseases, 
including nephritis, if it is shown that a veteran served 
continuously for 90 days or more during a period of war or during 
peacetime after December 31, 1946, one of these conditions 
manifested to a degree of 10 percent within one year from the 
date of discharge; the presumption is rebuttable.  38 U.S.C.A. §§ 
1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2010).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2010).  

In some circumstances, a disease associated with exposure to 
certain herbicide agents may be presumed to have been incurred in 
service even though there is no evidence of that disease during 
the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  
In this regard, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
an herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) 
(holding that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in the 
course of duty in order to be entitled to a presumption of 
herbicide exposure constitutes a permissible interpretation of 38 
U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).

Nephritis and kidney stones are not included in 38 C.F.R. § 
3.309(e) (2010) as diseases associated with herbicide exposure.  

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between an in-service injury or disease and the 
current disability.  See generally Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

1.  Nephritis

In his initial application for compensation, the Veteran listed 
nephritis as a disability he was claiming, but did not indicate 
when it began or when he received treatment for it.  Thereafter, 
during the course of this appeal, he did not mention nephritis 
and, in September 2010 during his hearing, when the undersigned 
Veterans Law Judge inquired as to whether he wanted to say 
anything about the condition, the Veteran testified that he did 
not know if it was related to his kidney stones/problems.

Service treatment records contain no findings referable to kidney 
problems, including nephritis.  Following discharge, the Veteran 
began to seek treatment for multiple medical problems, but during 
treatment visits, periods of hospitalization and VA examinations 
no findings or history of nephritis or other kidney disease were 
reported. 

As noted above, to prevail in a claim for service connection, the 
evidence must show a current disability resulting from service.  
In this case, the Veteran has not submitted any evidence that he 
has nephritis.

Lay assertions may be considered competent evidence of a current 
disability, in some cases.  This occurs when: (1) the layperson 
is competent to identify the medical condition; (2) the layperson 
is reporting a contemporaneous medical diagnosis; or (3) the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example that a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer).

In this case, the Veteran is competent to state that he had 
observable symptoms during service or after, but he has not done 
so.  He does not possess a recognized degree of medical knowledge 
to diagnose a kidney disease.  His report of the existence of 
nephritis does not constitute competent evidence of the 
disability.  The Board thus finds that the evidence is against a 
finding that the Veteran has a current kidney disease, including 
nephritis.  There is no competent evidence of a kidney disease, 
including nephritis, in-service or since.  The evidence is not in 
relative equipoise; therefore, the benefit-of-the-doubt rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002).


2.  Kidney Stones

In his initial application for compensation, received in November 
2007, the Veteran listed calculi of the kidney, bladder and 
gallbladder as the disability for which he was claiming 
entitlement to service connection.  The RO later denied service 
connection for recurrent kidney stones.  Since then, in written 
statements and during his hearing, he has stated that the stones 
found in his kidney initially showed up in his appendix in 1971, 
necessitating surgery (records of this surgery no longer 
available).  Allegedly, they then showed up in his gallbladder in 
1985 and in his kidneys in the 1990s.  

The Veteran believes that these stones developed secondary to the 
purified water he drank during service while on a ship (USS Ms. 
Penn Auxiliary or AO105) off the shores of Da Nang Harbor, 
Vietnam.  Allegedly, the water brought aboard ship to purify was 
contaminated with dioxins, including Agent Orange, which had 
washed out to sea from Vietnam.  He recalls that the water tasted 
like chemicals and although he has not read about or researched 
any possible connection between contaminated water and stones in 
the appendix, gallbladder and kidney, he thinks they might be 
related.

Post service medical documents, including private treatment 
records dated since 1985, confirm that the Veteran has recurrent 
kidney stones.  The question is thus whether these stones are 
related to the Veteran's active service.

His service treatment records contain no reports of symptoms of 
kidney or other stones.  The Veteran does not now assert that he 
had any such symptoms during service.

According to private medical records dated since 1985, a little 
more than a year after discharge, in 1972, the Veteran underwent 
an apendolith and an appendectomy.  

The Veteran was hospitalized at the Jennie Stuart Medical Center 
in February and March 1985.  At that time the Veteran reported a 
10 year history of abdominal complaints, which had become worse 
in the past two years.  It was noted that he had undergone an 
appendectomy in 1972, at that facility, but there was no mention 
of stones.  The final diagnosis was acute and subacute 
cholecystitis (gall stones) with cholelithiasis (the presence of 
gall stones in the gall bladder) with subacute and chronic 
ascending cholangitis (an infection of the common bile duct) on 
liver biopsy.

In June 1992, the Veteran was hospitalized at the Western Baptist 
Hospital.  At that time a physician noted a history of 
appendiceal and gall stones, but that there had been no prior 
history of kidney stones.  During hospitalization he underwent 
removal of a left uretral stone.

Since then, in 1997 and 2003, the Veteran has developed other 
stones, including those affecting the gallbladder, ureter and 
kidney.  No medical professional related these stones, kidney or 
otherwise, to the Veteran's active service, including the alleged 
contaminated water.

The Veteran does not assert that the pain associated with the 
stones initially manifested during service.  Rather, he asserts 
that the stones first manifested in 1972 secondary to the in-
service drinking of contaminated water.  He has not submitted any 
literature or other evidence linking the post-service stones to 
contaminated water.  There is no competent medical opinion to 
this effect.  

He is competent to state that he drank water in service, which 
had a chemical taste, but he is not competent to identify the 
chemicals in the water or to link such water to the subsequent 
development of stones.  It would require medical expertise to say 
that stones identified after service were attributable to a 
specific in-service cause.

Calculi of the kidney, bladder or gall bladder are considered 
chronic diseases subject to presumptive service connection if 
identified to a degree of 10 percent or more within one year of 
service.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.309(a).  Although 
the Veteran has reported at times that stones were identified in 
the appendix within one year of service, such stones are not 
subject to presumptive service connection.  It is not in dispute 
that kidney and gall stones were first identified many years 
after service.  

Based on the foregoing, the Board finds that the evidence is 
against a finding that the recurrent kidney stones are related to 
the Veteran's active service.  The Board concludes that such 
disability was not incurred in or aggravated by service.  The 
evidence is not in relative equipoise; therefore, the benefit-of-
the-doubt rule is not for application.  

3.  Tinnitus

The Veteran's service treatment records do not document tinnitus 
and tinnitus was not reported in clinical records created in the 
years immediately following service.

In the report of an August 2009 VA examination, the examiner 
ruled out a relationship between the Veteran's tinnitus and 
active service on the basis that it was initially manifested five 
years prior to the examination.  It is unclear whether this 
conclusion was based on the Veteran's report or some other basis.  

In his claim for VA benefits, in a statement dated in October 
2007, and during his hearing testimony; the Veteran stated that 
he began experiencing ringing in his ears during service, but 
that his symptoms were not as noticeable until recent years.  

Although there is evidence against the claim, the Veteran's 
testimony is competent and credible.  Resolving reasonable doubt 
in his favor, it serves to establish current tinnitus that had 
its onset in service.  As such, the elements of service 
connection are satisfied, and the claim is granted.  38 U.S.C.A. 
§ 5107(b).






							(CONTINUED ON NEXT PAGE)
ORDER

The appeal on the claim of entitlement to service connection for 
cardiovascular renal disease is dismissed.

The appeal on the claims of entitlement to service connection for 
hypertension is dismissed.

Service connection for nephritis is denied.

Service connection for recurrent kidney stones (claimed as 
calculi of the kidney, bladder and gallbladder) is denied.

Service connection for tinnitus is granted.


REMAND

During the September 2010 hearing, the Veteran identified 
outstanding medical records that need to be obtained in support 
of his claims for service connection for left hip disabilities, 
hearing loss and tinnitus.  They include: records of chiropractic 
care from 1997 to 2000 by Dr. Snyder; a report of a 2000 visit to 
Dr. Edgars, a private neurologist in Arendtsville; and a report 
of an ear examination at Miracle Ear dated in 2009 or 2010 
(representative asserted that the latter report was of record, 
but it is not now in the claims file). 

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or obtaining 
a medical opinion when an examination or opinion is necessary to 
make a decision on a claim and the claims file contains competent 
evidence that the claimant has a current disability and indicates 
that the disability may be associated with the claimant's 
service.  

The types of evidence that indicate that a current disability may 
be associated with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between current disability and service must be 
sufficient and, depending on the nature thereof, may include an 
assertion by the Veteran linking the two.  Waters v. Shinseki, 
601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a 
conclusory, generalized statement relating an in-service illness 
to present medical problems is not sufficient to necessitate 
obtaining a VA examination and that medical examinations are not 
to be routinely and automatically provided to all veterans in 
disability cases involving nexus issues).  The threshold for 
finding a link between a current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, 20 Vet. App. at 83.  

In this case, during the course of the appeal, the RO afforded 
the Veteran a VA examination in support of his claims for service 
connection for hearing loss, but the report of this examinations 
are inadequate to decide these claims.  

The examiner noted that the Veteran had the onset of high 
frequency hearing loss on induction, but because, on separation, 
an examiner used the informal whispered and spoken voice test, 
which is not highly specific, he could not determine whether 
there was a worsening during service.  He indicated, however, 
that such a worsening could not be ruled out.  Since then, during 
his hearing, the Veteran has elaborated with regard to the nature 
and severity of his in-service hearing loss and the progressive 
worsening of such loss following discharge.  Based on these 
comments, which might aid in understanding the progression of the 
hearing loss, another opinion is needed. 

A VA examination is also needed in support of the Veteran's 
claims for service connection for left hip disabilities.  Post-
service medical evidence confirms that the Veteran underwent a 
left hip arthroplasty and now has arthritis of the left hip.  
According to the Veteran's hearing testimony, he began to 
experience pain in his left hip during service, which has never 
resolved.  Given his testimony in this regard, which establishes 
continuity of left hip symptomatology, an opinion is needed 
regarding whether any current left hip disability is related to 
the in-service hip pain.

This case is REMANDED for the following action:

1.  Take the necessary steps to obtain the 
Veteran's records of chiropractic care from 
1997 to 2000 by Dr. Snyder, the report of a 
2000 visit to Dr. Edgars, a private 
neurologist in Arendtsville, and the report 
of an ear examination at Miracle Ear dated 
in 2009 or 2010.

If the Veteran fails to provide necessary 
releases, advise him that he may submit the 
records himself.

2.  Thereafter, arrange for the Veteran to 
undergo a VA examination in support of his 
claim for service connection for hearing 
loss.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review. Advise the 
examiner that the Veteran is competent to 
report symptoms of his disabilities that he 
experienced during and after service and 
that any opinion proffered should 
contemplate these symptoms.  Ask the 
examiner to conduct a thorough evaluation, 
including all indicated tests, and then 
follow the instructions that follow:

a) record in detail the Veteran's 
history of noise exposure, 
ringing in his ears and hearing 
difficulties;  

b) specifically indicate when and 
to what extent the Veteran claims 
his hearing difficulties and 
ringing in the ears first 
manifested;

c) opine whether the Veteran's 
hearing loss is at least as 
likely as not related to the 
Veteran's active service; 

d) if not, opine whether the 
hearing loss preexisted service 
and, if so, whether it increased 
in severity therein;

e) opine whether the Veteran's 
hearing loss is secondary to the 
now service connected tinnitus; 

f) provide detailed rationale, 
with specific references to the 
record, including the Veteran's 
written and oral statements, for 
the opinions expressed; and

g) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

3.  Thereafter, arrange for the Veteran to 
undergo a VA examination in support of his 
claims for service connection for left hip 
disabilities.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review. Advise the 
examiner that the Veteran is competent to 
report symptoms of his disabilities that he 
experienced during and after service and 
that any opinion proffered should 
contemplate these symptoms.  Ask the 
examiner to conduct a thorough evaluation, 
including all indicated tests, and then 
follow the instructions that follow:

a) record in detail the Veteran's 
history of left hip symptoms, 
including when and to what extent 
they first manifested;

b) diagnose any left hip 
disability shown to exist, 
including, if appropriate, 
arthritis and/or residuals of a 
left hip arthroplasty;

c) opine whether such disability 
is at least as likely as not 
related to the Veteran's active 
service; 

d) provide detailed rationale, 
with specific references to the 
record, including the Veteran's 
written and oral statements, for 
the opinions expressed; and

e) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

4.  Readjudicate the Veteran's claims based 
on all of the evidence of record.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, provide the 
Veteran and his representative a 
supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board, if otherwise in order, for further 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


